Citation Nr: 1302568	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as due to service-connected disability and undiagnosed illness. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as due to service-connected disability and undiagnosed illness. 

3.  Entitlement to service connection for a bilateral ankle disorder, to include as due to service-connected disability and undiagnosed illness. 

4.  Entitlement to an increased evaluation for Crohn's disease, currently evaluated as 10 percent disabling prior to April 27, 2011, and 30 percent disabling thereafter.

5.  Entitlement to an increased evaluation for degenerative changes, L-5, S-1, currently evaluated as 10 percent disabling. 

6.  Entitlement to a compensable evaluation for chronic fatigue syndrome with myalgias. 

7.  Entitlement to an increased evaluation for head injury with headaches, currently evaluated as 10 percent disabling. 

8.  Entitlement to an initial evaluation in excess of 10 percent for memory loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1979 to January 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in April 2011.  

By rating decision in September 2012, the agency of original jurisdiction (AOJ) increased the disability rating for Crohn's Disease to 30 percent, effective April 27, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as shown on the first page of this decision. 

As observed in the April 2011 remand, the issues of entitlement to service connection for a cervical spine and heart disorder had been raised by the record, but had not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran testified at a Board hearing held at the local RO.  A November 2012 letter informed the Veteran that the Veterans Law Judge who conducted the September 2010 Board hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R.  § 20.707 (2012).  In a response received by the Board in December 2012, the Veteran indicated that he wished to testify at a new Board hearing at the local RO before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing. 

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The Veteran should be scheduled for a Board hearing to be held at the local RO.  The Veteran and his representative should be notified of the date, time and place of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


